Case 1:20-cv-07687-JGK Document 27 Filed 10/08/20 Page
Case 1:20-cv-07687-JGK Document 26-7 Filed 10/0

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CENTER FOR AMERICAN DANCE,
INC., a New York Corporation; and
JOFFREY BALLET CENTER FOR Civil Action No.1:20-cv-07687-JGK
AMERICAN DANCE, INC. a New York

Not-For-Profit Corporation,
PROPOSED BRIEFING SCHEDULE

Plaintiffs, FOR PLAINTIFFS’ MOTION TO
CONVERT THE TEMPORARY
CHRISTOPHER D’ADDARIO, RESTRAINING ORDER TOA

an individual; and GREAT RIVER PRELIMINARY INJUNCTION
PROPERTIES, LLC, a Colorado limited
liability company;

Defendants

 

 

In consideration of Plaintiffs’ Motion to Convert the Temporary Restraining Order to a
Preliminary Injunction filed with this Court, IT IS ORDERED:

1. That any responsive papers should be filed and served by the Defendants by October fos f 3

2020
é
2. That any reply papers should be served and filed by October Z 2020 at 5S
3. That Defendants show cause at a telephone conference on October 15, 2020 , before
Honorable John G. Koeltl, United States District Judge, 212-805-0222, or as soon
thereafter as counsel may be heard, why the TRO should not be modified and converted

into a Preliminary Injunction pursuant to Rule 65 of the Federal! Rule of Civil Procedure,

Fle pM tif ok remrt & ean, Phir reqarg Px

nO le OL a4 22 Qo,
DATED: /2/ J Y/22

kien
NEW YORK, NEW YORK Oe tel 9, oor )

wf 36 5°57 PLE.
Oo Abo yo BO he 1

 

 

PMs, Boa! ,

 
